Citation Nr: 1139147	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-41 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of amputation of the terminal phalanx of the left fourth finger.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served as a member of the Army National Guard from September 2002 to September 2008, with a period of active duty with the Air Force from December 2004 to December 2005 and several periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the above claim.  In May 2011, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with an additional VA examination.  The matter was returned to the Board in September 2011. 


FINDING OF FACT

The Veteran's amputation of the terminal phalanx of the left fourth finger is manifested by scarring, pain, and some loss of sensation.


CONCLUSION OF LAW

The criteria for a 10 percent rating, and not higher, for service connected residuals of amputation of the terminal phalanx of the left fourth finger have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the U.S. Court of Appeals for Veterans Claims (Court), held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for residuals of amputation of the terminal phalanx of the left fourth finger.  In Dingess, 19 Vet. App. at 490-91, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As such, section 5013(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, as the notice that was provided in September 2008, before service connection was granted, was legally sufficient, VA's duty to notify in this case has been satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). 

In May 2011, the Board remanded this claim for further action in accordance with the duty to assist.  The Remand order directed the RO to obtain any outstanding private treatment records for the Veteran and to provide him with a VA examination of his left fourth finger.  The RO has obtained all relevant records adequately identified by the Veteran, including his service records and private treatment records.  In May 2011, a letter was sent to the Veteran asking him to provide VA with the information and release forms necessary to obtain any additional private treatment records.  No response was received.  Accordingly, no additional efforts are warranted in order to obtain these records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Pursuant to the Board's May 2011 Remand order, the RO also provided the Veteran with a thorough and contemporaneous VA examination where the examiner reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; and described the Veteran's disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  On remand, the Veteran's claim was readjudicated in an August 2011 SSOC.

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Additionally, the Board is satisfied that the RO has substantially complied with the Board's May 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, because VA's duties to notify and assist have been met, and there has been substantial compliance with the May 2011 Remand order, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating

The Veteran contends that he is entitled to an initial compensable rating for his service-connected amputation of the terminal phalanx of the left fourth finger due to loss of sensitivity in the finger, functional limitations caused by his arthritis, and nail fungus.  He also contends that he is entitled to additional compensation due to the negligence of the course instructors during the training that led to his injury, without which, he alleges, his injury would not have occurred.  However, the Veteran is advised that disability compensation under the rating schedule is based on the average impairment of earning capacity resulting from disability, and does not authorize additional compensation for negligence.  38 U.S. § 1155; 38 C.F.R. § 4.1.  

Rather, the disability percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  This evaluation includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known as "staged ratings."  Id. at 126.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In March 2009, the RO granted service connection for amputation of the terminal phalanx of the left fourth finger and assigned a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5155, effective from September 18, 2008.  The Veteran disagrees with this assignment and contends that a compensable rating is warranted.

Under DC 5155, amputation of the ring finger with metacarpal resection (i.e. more than one half of the metacarpal lost) is rated 20 percent disabling.  Amputation of the ring finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, is rated 10 percent disabling.  Id.  Here, the triage evaluation note from the date of the injury in July 2008 shows that the distal third of the Veteran's distal phalanx ring finger was amputated such that he is not entitled to a compensable rating under DC 5155 as the distal third of the distal phalanx is not proximal to the proximal interphalangeal joint.

However, the Board finds that the Veteran is entitled to a compensable disability rating under the provisions in the rating schedule pertaining to skin disabilities.  At the outset, the Board notes that the Veteran initially filed his claim for service connection for his left finger injury in September 2008, and during the pendency of his appeal the schedular criteria pertaining to the evaluation of scars was revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805.  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  See id.

Scars not of the head, face, or neck may be rated under 38 C.F.R. § 4.118, DCs 7801 to 7804 (2008).  Under DC 7804 (2008), scars that are superficial and painful on examination may be assigned a 10 percent evaluation.  Generally, 38 C.F.R. § 4.68, the "amputation rule," restricts the combined rating for all disabilities of an extremity to the rating level for the amputation of that extremity.  However, 38 C.F.R. § 4.118, DC 7804, Note (2), directs VA to assign a 10 percent evaluation for a scar on the tip of a finger or toe that is painful upon examination even though amputation of the affected part would not warrant a compensable evaluation.  

Here, a VA skin examination conducted in June 2011 showed a stable, superficial scar that was not painful on examination.  This report also noted that a portion of the lateral tip of the fourth digit was missing, and the Veteran reported symptoms of finger pain.  A February 2009 VA examination showed a deformity of the tip of the ring finger with faint scars of prior healing that were superficial and not tender.  The Veteran reported throbbing pain in the tip of the finger.  X-rays dated July 2008 and February 2009 show a large "soft tissue defect" of the distal aspect of the ring finger and "remote trauma involving the soft tissues of the tip" of the ring finger.  Private treatment notes dated show that there is a crease, crevice, or divot out of the tip of the fourth finger where his tuft fracture is located.

Under 38 C.F.R. § 4.20, unlisted conditions can be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Furthermore, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Here, where there is no more appropriate code for rating the sort of soft tissue loss experienced by the Veteran, the Board finds that the missing soft tissue from the tip of his left fourth finger and the pain in that finger is best described by the criteria for rating painful, superficial scars under DC 7804.

Therefore, while the Veteran's scar was not specifically painful upon examination, the medical, photographic, and radiographic evidence showing that the Veteran has tissue loss to the tip of the fourth left finger and painful throbbing of the tip of that finger warrants a 10 percent disability rating by analogy to Diagnostic Code 7804 as the Veteran has significant tissue loss to the tip of the left fourth finger, scarring, and pain in the affected area.  

As discussed above, the "amputation rule" generally restricts the combined rating for all disabling manifestations of the fingertip to zero percent as amputations distal to the proximal interphalangeal joint are noncompensable.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5155.  Therefore, while the Board has considered whether the Veteran would be entitled to separate disability ratings for any nerve damage, nail fungus, or limitation of motion, these ratings may not be assigned due to the umbrella set by operation of the amputation rule at any time during the appellate period.  See id.  Additionally, the amputation rule also prevents assignment of a rating in excess of 10 percent under Diagnostic Code 7804.  Id.; see also 38 C.F.R. § 4.114, DC 7804, Note (2) (2008).  Therefore, as 10 percent is the highest rating that the Veteran may be assigned under any diagnostic code by the explicit exception to the amputation rule under DC 7804, Note (2), no further discussion of any entitlement to higher or separate ratings is necessary.

The Board has also considered whether the Veteran is entitled to an extraschedular rating.  The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of amputation of the terminal phalanx of the left fourth finger (i.e., scarring, pain, and some loss of sensation) are not shown to cause any impairment that is not already contemplated by Diagnostic Code 7804, as that code provides for a 10 percent rating for otherwise noncompensable injuries in the presence of residual pain and scarring following an amputation, specifically, and thereby contemplates the sort of occupational difficulties and recovery period following the amputation described by the Veteran. As such, the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating of 10 percent, and not higher, for residuals of amputation of the terminal phalanx of the left fourth finger is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


